489 So. 2d 875 (1986)
Abner Lamar HAVARD and Joseph Carl Majewski, Appellants,
v.
STATE of Florida, Appellee.
No. BJ-266.
District Court of Appeal of Florida, First District.
June 10, 1986.
Abner Lamar Havard and Joseph Carl Majewski, pro se.
No Appearance for appellee.
PER CURIAM.
Appellants Havard and Majewski seek review of the lower court's denial, without a hearing, of their motion for post conviction relief. The summary denial of appellants' motion was proper with one exception. We affirm in part and reverse in part.
Appellants' claim that they received ineffective assistance of counsel by virtue of their attorney's failure to investigate alibi witnesses who appellants argue could have substantiated their claim of being in another state at the time the crimes of which they were convicted were committed. Because this particular allegation states a facially sufficient claim for relief, we remand this cause for further proceedings in accordance with the provisions of Fla.R. Crim.P. 3.850. Majewski v. State, 487 So. 2d 32 (Fla. 1st DCA 1986); reh'g denied, (Fla. 1st DCA 1986). In all other respects, the court's denial of relief is affirmed.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.